department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest department of the treasury internal_revenue_service rs p o box i cincinnati oh legend y date z state dear date date employer id number contact person id number contact telephone number contact fax number category uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 facts do you meet the requirements under sec_501 of the code as a qualified_amateur_sports_organization no for the reasons described below do you meet the organizational_test under sec_1_501_c_3_-1 no for the reasons described below do you meet the operational_test under sec_1_501_c_3_-1 no for the reasons described below you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on date y you attest that you were incorporated on date y in the state of z you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to letter rev catalog number 47630w engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you further attest that you are organized and operated exclusively to foster national or international amateur sports competitions you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will - refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during the review of your form 1023-ez detailed information was requested to supplement the above attestations this information confirms you were incorporated in the state of z on date y article iii of your bylaws state t he purposes which the corporation is authorized to pursue are to encourage promote and advance information and knowledge concerning rodeos including the dates of rodeos names of contestants prize money and other particulars in which the members are interested to promote the professional sport of rodeo through the organization of rodeo participants for their mutual benefit emphasis added o o o o o o to ensure a just amount of prize money to require that all entrance fees be added to prize money to secure competent honest judges and officials in all rodeo events to encourage cooperation between rodeo contestants and management of all rodeos at which members participate to protect against unfairness in the sport of professional rodeo emphasis added to preserve the historical integrity of the sport of professional rodeo emphasis added to raise the standards of cowboy contests so they shall rank among the foremost of american sports to bring about honest advertising by the rodeo committees so that the public may rely upon the truth of advertised events in which it is claimed that members of the association participate to work for the betterment of conditions and of rules governing rodeo events in which members of the association participate to establish a central place of registration for the convenience of members to undertake any activity which in the opinion of the board_of directors of the corporation will facilitate the participation of its members in the professional sport of rodeo emphasis added catalog number 47630w letter rev article xiv sec_4 of your bylaws indicate you are a membership_organization and states your board_of directors will be elected by the popular vote of the membership body you provide a rodeo venue for participants to participate and the community to attend you conduct approximately fourteen rodeos per year from april through september entry fees are charged for each participant that is competing in the various rodeo events spectators pay a fee to attend the rodeo events you did not provide proposed revenues or expenses for your organization based on the provided schedule of events and general information in your brochure your revenues appear to include event entry fees and gate receipts rodeo participants pay entry fees to compete for championship buckles and cash prizes membership in the organization is open to anyone who participates in an event with no membership fee cash prizes for first place finishers can range from a few hundred dollars to up to several thousand based on a set percentage of the entry fee collected for that event law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 of the code defines the term qualified_amateur_sports_organization to mean any organization organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in sports sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt catalog number 47630w letter rev sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 states that the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community in 326_us_279 the court held that an organization is not operated exclusively for exempt purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's exempt purposes 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization's full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code in wayne baseball inc v commissioner tcmemo_1999_304 it was determined that a highly competitive amateur baseball league did not qualify for exemption under c team members were recruited from a series of spring tryouts were comprised of players who each possessed a high degree of baseball skills the in 73_tc_144 nonacq 1980_2_cb_2 affd 696_f2d_757 10th cir the organization funded and operated an amateur baseball team leased and maintained baseball fields for_the_use_of little league american legion teams and a baseball camp and provided coaches for little league teams the court held and the tenth circuit affirmed that the promotion sponsorship and advancement of amateur sports is a charitable purpose within the meaning of sec_501 catalog number 47630w letter rev team did not have a formal instructional program players relied on informal interaction to seek advice self- teaching and hands-on experience during games no admission was charged to spectators who watched the games although spectators were allowed to watch the baseball games for free the organization's activities did not promote the game of baseball in the surrounding community instead the court found that organization's purpose was to provide a team for the enjoyment recreation and social interaction of its players application of law based on the facts presented in your application we have concluded that you are not a qualified_amateur_sports_organization neither are you organized and operated for exempt purposes as required in sec_1 c - a of the tax regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code you do not meet sec_501 of the code because you are a professional rodeo organization as opposed to a qualified_amateur_sports_organization you are not organized and operated primarily to conduct or to support and develop amateur athletes for national or international competition in sports rodeo competition is not a national or international competition such as the olympics or pan-american games nor does it appear your competitors are in the age group from which olympic-quality athletes are normally chosen finally it does not appear that you are a member of a national or international committee such as the united_states olympic committee you do not meet the organizational_test under sec_1_501_c_3_-1 because your governing documents do not limit your purposes to one or more exempt purposes and do not expressly empower it to engage other than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes you also do not meet the requirements of sec_1_501_c_3_-1 because your governing documents expressly permit activities to be carried on that are not in furtherance of one or more exempt purposes you do not meet the operational_test under sec_1_501_c_3_-1 because your activities further a substantial non-exempt purpose namely the promotion of a professional sport the operational_test states that an organization will not be regarded as ‘operated exclusively’ if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you do not meet the definition of educational as defined in sec_1_501_c_3_-1 because your activities do not provide instruction or training to the individual nor do you instruct the public on subjects useful to the individual and beneficial to the community you are similar to the organization described in revrul_70_4 in that your promotion of the sport of rodeo neither improves nor develops the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community similar to the organization in better business bureau you are operated for a non-exempt purpose that is substantial in nature ie the promotion of a professional sports league catalog number 47630w letter rev as in b s w group inc your sole activity is operating a professional sports league in a manner similar to a commercial enterprise you charge entry fees for participants competing in your events and also charge patrons to attend your events you are not similar to the organization in hutchinson baseball enterprises because hutchinson operated an amateur baseball league in contrast as you stated in subsequent correspondence you operate a professional rodeo association you are similar to the organization described in wayne baseball inc in that you do not have a formal instructional program your activities also do not promote the sport of rodeo in the community conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes you are not a qualified_amateur_sports_organization as described in sec_501 further you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 additionally you do not meet the operational_test because your activities do not further an exempt_purpose such as a charitable or educational purpose accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it catalog number 47630w letter rev if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
